   Case: 1:20-cv-02323 Document #: 23 Filed: 12/04/20 Page 1 of 10 PageID #:218




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION


LISA C. CARLSON                           )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )
                                          )        No. 20 C 2323
CHAMPION MORTGAGE COMPANY, A/K/A          )
NATIONAL STAR LLC D/B/A CHAMPION          )        Judge Thomas M. Durkin
MORTGAGE COMPANY, AND NATIONSTAR          )
HECM ACQUISITION TRUST 2016-1             )
WILMINGTON SAVINGS FUND SOCIETY,          )
FSB, NOT INDIVIDUALLY, BUT SOLELY AS      )
TRUSTEE,                                  )
                                          )
              Defendants.                 )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Lisa C. Carlson (“Carlson”) brought this action against defendants

Champion Mortgage Company, also known as Nationstar Mortgage LLC, doing

business as Champion Mortgage Company, and Nationstar HECM Acquisition Trust

2016-1 Wilmington Savings Fund Society, FSB as trustee (together, “Champion

Mortgage”), alleging unjust enrichment and conversion in connection with her

eviction from her deceased mother’s home. Champion Mortgage moved to dismiss

under Federal Rule of Civil Procedure 12(b)(6). R. 9. For the following reasons, that

motion is denied.

                                     Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must
   Case: 1:20-cv-02323 Document #: 23 Filed: 12/04/20 Page 2 of 10 PageID #:219




provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “ ‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’ ” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

      Carlson’s mother Wanda B. Carlson (“Wanda”) had a reverse mortgage held by

Champion Mortgage on a property located at 1228 North Cascade Court, Lake Forest,

Illinois (the “property”). R. 1, Ex. 1 ¶¶ 7, 9. Carlson was the sole beneficiary of a land

trust that held the ownership interest in the property (the “land trust”). Id. ¶ 8. When

Wanda died, Champion Mortgage filed a mortgage foreclosure action on the property

pursuant to the terms of the reverse mortgage, naming the land trust as a defendant.



                                            2
    Case: 1:20-cv-02323 Document #: 23 Filed: 12/04/20 Page 3 of 10 PageID #:220




Id. ¶¶ 6, 7. Carlson was granted leave to intervene in the proceeding as an interested

party. Id. ¶ 10. Ultimately, the property was sold in foreclosure to Champion

Mortgage, and the sale was confirmed by court order on June 10, 2016. Id. ¶¶ 12, 13.

      Champion Mortgage sent Carlson a letter later that month indicating that it

was responsible for all repairs to the property. Id. ¶¶ 9, 15. Various Champion

Mortgage representatives had also assured Carlson, who had moved into the property

at some point after Wanda’s death, that she would be reimbursed for any necessary

maintenance, repairs, and improvements she made. Id. ¶¶ 19, 25, 27-29. Accordingly,

Carlson spent $47,203.03 on such repairs and improvements 1 even though the

property at that point was owned, marketed, and eventually sold by Champion

Mortgage. To date, Champion Mortgage has not reimbursed her. Id. ¶¶ 38-39.

      In the meantime, Champion Mortgage filed a forcible entry and detainer action

against Carlson (“eviction action”). Id. ¶ 35. An eviction order was entered against

Carlson, and a notice was posted on the property indicating an eviction date of May

21, 2018. Id. ¶¶ 42, 59. Carlson had already hired movers prior to receiving the notice,

and those movers had packed the vast majority of her personal items in boxes and

were scheduled to move the boxes and Carlson’s remaining property out of the home

on May 21. Id. ¶ 44. Carlson’s lawyer therefore contacted counsel for Champion

Mortgage to request that the eviction date be continued two days so that Carlson




1 Such repairs and improvements included: a new furnace; new air conditioning
system; new sump pump; new gutters to “prevent flooding through a collapsing
foundation;” caulking in the ceiling and foundation to prevent flooding; and
landscaping. Id.
                                           3
   Case: 1:20-cv-02323 Document #: 23 Filed: 12/04/20 Page 4 of 10 PageID #:221




could move out without interference that day as she had previously planned. Id. ¶ 45.

Counsel for Champion Mortgage declined to continue the eviction date, but

represented that Champion Mortgage would not send its own movers to the property

that day. Id. ¶ 46.

      Carlson’s movers arrived at the property at 8:00 a.m. on May 21 and began

removing Carlson’s personal property and furniture. Id. ¶ 47. But another moving

company called U.S. Movers arrived shortly thereafter, and immediately began

loading Carlson’s previously packed boxes into its own truck, despite Carlson’s pleas

to the contrary. Id. ¶ 48. According to Carlson, the Lake County Sheriff also called a

representative of Champion Mortgage and asked that it send its movers back. But

the representative declined. Id.

      Carlson alleges that contrary to Lake County Sheriff eviction procedures, no

Champion Mortgage representative was present at the property on the day of the

eviction to supervise and ensure that Carlson was given the allotted 24 hours to move

her personal belongings. Id. ¶ 50. Instead, at 2:00 p.m., U.S. Movers representatives

told Carlson that “the bank” decided she needed to be evicted immediately and that

her movers should be stopped from removing her personal property. Id. ¶ 52. Carlson

was thereafter physically escorted off the property without retrieving her personal

belongings that remained inside the house, some of which Champion Mortgage later

used to stage the home for sale. Id. ¶¶ 53-56. Carlson’s personal property, which she

alleges is worth in excess of $50,000, was never returned to her. Id. ¶¶ 57, 60.




                                          4
     Case: 1:20-cv-02323 Document #: 23 Filed: 12/04/20 Page 5 of 10 PageID #:222




                                       Analysis

       Carlson’s complaint purports to state claims under Illinois law for unjust

enrichment and conversion. Champion Mortgage moves to dismiss both claims. The

Court addresses each claim in turn, beginning with unjust enrichment.

I.     Unjust Enrichment

       Carlson’s unjust enrichment claim is based on her allegation that Champion

Mortgage failed to reimburse her for the necessary improvements she made to the

property; improvements from which Champion Mortgage benefitted as property

owner when selling the property. To state a claim for unjust enrichment under Illinois

law, a plaintiff must “allege that the defendant has unjustly retained a benefit to the

plaintiff’s detriment, and that defendant’s retention of the benefit violates the

fundamental principles of justice, equity, and good conscience.” Cleary v. Philip

Morris Inc., 656 F.3d 511, 516 (7th Cir. 2011) (quoting HPI Health Care Servs., Inc.

v. Mt. Vernon Hosp., Inc., 545 N.E.2d 672, 679 (Ill. 1989)).

       At the outset, Champion Mortgage argues that Carlson’s unjust enrichment

claim fails because unjust enrichment is not a separate cause of action under Illinois

law. The Court recognizes that the case law is less than clear on this subject, and

Champion Mortgage acknowledges this in its reply brief. See R. 19 at 2 (“whether

unjust enrichment is an independent cause of action or whether it must be tied to an

underlying claim in tort, contract, or statute is unsettled in Illinois”). But the Seventh

Circuit in Cleary observed that “[t]he Illinois Supreme Court appears to recognize

unjust enrichment as an independent cause of action.” Id. at 516 (citing Raintree



                                            5
   Case: 1:20-cv-02323 Document #: 23 Filed: 12/04/20 Page 6 of 10 PageID #:223




Homes, Inc. v. Vill. of Long Grove, 807 N.E.2d 439, 445 (Ill. 2004), in which the Illinois

Supreme Court recognized the viability of an unjust enrichment claim despite the

lack of an underlying cause of action grounded in tort, contract, or statute). In so

stating, the court noted:

      Unjust enrichment is a common-law theory of recovery or restitution
      that arises when the defendant is retaining a benefit to the plaintiff’s
      detriment, and this retention is unjust. What makes the retention of the
      benefit unjust is often due to some improper conduct by the defendant.
      And usually this improper conduct will form the basis of another claim
      against the defendant in tort, contract, or statute. So, if an unjust
      enrichment claim rests on the same improper conduct alleged in another
      claim, then the unjust enrichment claim will be tied to this related claim
      – and, of course, unjust enrichment will stand or fall with the related
      claim.

Id. at 517 (emphasis added). Champion Mortgage clings to this language, arguing

that Carlson’s claim must fail because unjust enrichment “typically requires some

sort of underlying improper conduct by the defendants,” and Carlson has not alleged

a related claim concerning such improper conduct here. R. 19 at 2. But the problem

for Champion Mortgage is that “usually” and “often” are not “always.” And even

though the Seventh Circuit recently said in Benson that “there is no stand-alone claim

for unjust enrichment” under Illinois law, that case involved an underlying tort claim,

so the court discussed neither Raintree nor Cleary, which remain good law. Benson v.

Fannie May Confection Brands, Inc., 944 F.3d 639, 648 (7th Cir. 2019) (“Because

Benson failed to state a claim under the ICFA, she also failed to state a claim for

unjust enrichment.”). Accordingly, the Court declines to dismiss the unjust

enrichment claim on this basis.




                                            6
    Case: 1:20-cv-02323 Document #: 23 Filed: 12/04/20 Page 7 of 10 PageID #:224




      Champion Mortgage also argues that Carlson’s unjust enrichment claim is

barred by the doctrine of collateral estoppel. For collateral estoppel to apply,

Champion Mortgage must establish that: “(1) the issue decided in the prior litigation

is identical to the one presented in the current case, (2) there was a final adjudication

on the merits in the prior case, and (3) the party against whom estoppel is asserted

was a party to, or in privity with a party to, the prior litigation.” Pine Top Receivables

of Ill., LLC v. Transfercom, Ltd., 77 N.E.3d 657, 659 (Ill. App. Ct. 2017). In addition,

the party against whom the estoppel is asserted must have had a full and fair

opportunity to litigate the issue in the earlier action and “an injustice must not be

done to him under the circumstances of the later case.” Hayes v. State Teachers

Certification Bd., 835 N.E.2d 146, 155 (Ill. App. Ct. 2005).

      Champion Mortgage points to the fact that Carlson brought an equitable lien

as an affirmative defense in the eviction action based on the repairs she made to the

property, and argues that because that affirmative defense was dismissed by the

eviction court, it was decided on its merits and cannot be raised again here. 2 The

Court disagrees. Indeed, in dismissing Carlson’s equitable lien—a dismissal that was

without prejudice—the eviction court specifically contemplated that Carlson might

bring an action for reimbursement or damages based the improvements, stating:

      I don’t think [the equitable lien affirmative defense] gives [Carlson]
      entitlement to continued possession of the property. It might give her


2 Collateral estoppel is an affirmative defense, and thus ordinarily raised in an
answer and then in a motion for judgment on the pleadings under Rule 12(c). See
Carr v. Tillery, 591 F.3d 909, 913 (7th Cir. 2010). But the same legal standard applies
under Rule 12(c) and Rule 12(b)(6), so it is appropriate to consider the argument here.
Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).
                                            7
      Case: 1:20-cv-02323 Document #: 23 Filed: 12/04/20 Page 8 of 10 PageID #:225




        some claim of entitlement to be reimbursed, either on a damages claim,
        or if the property is ever sold. So I don’t think that the equitable lien
        theory is an appropriate defense to the forcible entry and detainer
        action.

R. 10, Ex. 2 at 11. In affirming the trial court’s ruling, the Illinois appellate court

similarly found that the equitable lien had “no bearing on [Carlson’s] right to

possession” and “is not a valid affirmative defense.” R. 17, Ex. 1 ¶ 19. Obviously, then,

neither court ruled on the merits of Carlson’s equitable lien, which differs from the

unjust enrichment claim she brings now in any case. Champion Mortgage’s motion to

dismiss the unjust enrichment claim is denied.

II.     Conversion Claim

        Carlson’s conversion claim is based on Champion Mortgage’s alleged retention

of Carlson’s personal property. To state a claim for conversion, a plaintiff must allege:

“(1) unauthorized and wrongful assumption of control, dominion, or ownership by

defendant over plaintiff’s personalty; (2) plaintiff’s right to the property; (3) plaintiff’s

right to immediate possession of the property; absolutely and unconditionally; and (4)

a demand for possession of the property.” General Motors Corp. v. Douglass, 565

N.E.2d 93, 96-97 (Ill. App. Ct. 1990).

        Champion Mortgage contends that the conversion claim fails for three reasons.

First, the claim focuses on the alleged wrongdoing of U.S. Movers, not Champion

Mortgage. To this point, Champion Mortgage highlights Carlson’s allegation that

counsel for Champion Mortgage represented that Champion Mortgage would not

send its own movers to the property on eviction day. R. 10 at 8 (citing R. 1, Ex. 1 ¶

46). But it is more than plausible from Carlson’s allegations that Champion Mortgage

                                             8
   Case: 1:20-cv-02323 Document #: 23 Filed: 12/04/20 Page 9 of 10 PageID #:226




did so anyhow, and that U.S. Movers acted at its direction. Indeed, the complaint

alleges that U.S. Movers representatives moved Carlson’s personal property at the

direction of “the bank,” and that the Lake County Sheriff asked Champion Mortgage

to send its movers back. R. 1, Ex. 1 ¶¶ 46, 48, 52; see also Chemtool, Inc. v. Lubrication

Techs., Inc., 148 F.3d 742, 745 (7th Cir. 1998) (“The test of agency is whether the

alleged principal has the right to control the manner and method in which work is

carried out by the alleged agent and whether the alleged agent can affect the legal

relationships of the principal.”).

      Next, Champion Mortgage argues that Carlson did not have an immediate

right to possess the property because the removal was authorized by the police, citing

Dix v. Edelman Services, LLC, in which the plaintiff alleged that the mover was

authorized by police officers to remove the plaintiff’s property, and that two officers

restrained him in the process. 2018 WL 1115937, at *1 (N.D. Ill. Feb. 28, 2018). But

Carlson does not allege that the Lake County Sheriff authorized the removal of her

property. To the contrary and as noted, she alleges that the Sheriff contacted

Champion Mortgage and requested that U.S. Movers “be sent back.” R. 1, Ex. 1 ¶ 48.

And she also alleges that the eviction order “did not entitle Champion Mortgage

and/or its agents to assume control, dominion, or ownership” of the personal property

at issue. Id. ¶ 59. So this argument also fails.

      Finally, Champion Mortgage contends that Carlson failed to allege that she

made a demand for the return of her property. But Carlson alleges that she pleaded

with U.S. Movers to allow her own movers to load all her boxes in their moving truck,



                                            9
  Case: 1:20-cv-02323 Document #: 23 Filed: 12/04/20 Page 10 of 10 PageID #:227




and that she “steadfastly told” U.S. Movers personnel that “they had no right to take

her property.” R. 1, Ex. 1 ¶¶ 48, 58. This is sufficient. See Stevens v. Interactive Fin.

Advisors, Inc., 830 F.3d 735, 742 (7th Cir. 2016) (“The primary purpose of the

[demand] requirement is to facilitate the return of the desired property to the plaintiff

before being required to submit to unnecessary litigation.”) Champion Mortgage’s

motion to dismiss the conversion claim is therefore denied.

                                         Conclusion

      For the foregoing reasons, Champion Mortgage’s motion to dismiss is denied,

R. 9. The parties are directed to submit a joint status report in the format provided

on the Court’s webpage for new cases by December 23, 2020.

                                                ENTERED:




                                                ___________________

                                                Honorable Thomas M. Durkin
                                                United States District Judge


Dated: December 4, 2020




                                           10
